Peters, C. J.
The instrument which calls for an interpretation under this bill, is an illustration of the confusion of ideas which prevails among unskilful persons who write their own or-their neighbors’ wills. While the idea of this testatrix might be conjectured to be one thing, the language used so clearly and absolutely expresses a different thing, we can only follow the. general rules of construction which appertain to such cases.
In the first clause of the will, she gives to her husband an absolute estate in her farm, valued at six hundred dollars, her-principal or only property. By R. S., c. 74, § 16, a devise of land conveys all the estate of the devisor therein, unless it appears by the will that he intended to convey a less estate. Iff the other portions of the will had the effect to prevent a fee passing to the husband, he would take no estate at all, but only a life support.
In the second clause, the testatrix does not cut the fee down to a life estate or otherwise qualify it, but " declares ” the husband is to have his support out of the farm as long as he lives. In the next item she also declares that another person shall receive-his support out of the same farm, "in accord unto former agreement,” when, as the case finds, there never was any agreement about such a matter.
In the next item, she undertook to provide for the erection off grave stones for her husband and herself, but fails to make a sensible provision.
She, then, in the next item, " orders ” that still another, person,. " if he proves faithful and remains on the farm” until the death, of the before named persons, shall have the residue of her estate, and that, if he does not so behave himself, the same shall be-divided among several other persons.
The wife, having first given the whole estate to her husband, and using afterwards no appropriate language to cut it down or take it away from him, the interpretation of the will must be-that he takes a fee in the farm, subject to her debts and last expenses. Mitchell v. Morse, 77 Maine, 423.

Decree accordingly.

Walton, Danforth, Virgin, Emery, Foster and Haskell, JJ., concurred.